DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1 and 16 in the reply filed on 14 December 2021 is acknowledged.

Terminal Disclaimer
3.	The terminal disclaimer filed on 14 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,771,367, U.S. Patent No. 8,968,414, U.S. Patent No. 9,592,126, and U.S. Patent No. 10,105,230 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalla Pria et al. (US PG Pub No. 2010/0234965 A1).
Regarding independent claim 1 and independent claim 16, and referring to Figures 1 and 2 (annotated Figure 2 is shown below), Dalla Pria et al. ‘965 disclose a liner (10) adapted for insertion into an acetabular shell (12) for use in hip arthroplasty, the liner comprising:
a concave inner surface (40) adapted to engage a femoral head;
an outer surface (19) adapted to engage the acetabular shell; 
a rim (43) extending between the inner surface and the outer surface,
wherein the outer surface includes a locking section extending from the rim, a composite-curved section extending from the locking section at a first transition point, and a dome section extending from the composite-curved section, wherein at the first transition point, the composite-curved section is tangential to the locking section.





FIRST INTERPRETATION:

    PNG
    media_image1.png
    299
    715
    media_image1.png
    Greyscale

ALTERNATIVE INTERPRETATION (below):

    PNG
    media_image2.png
    268
    667
    media_image2.png
    Greyscale
 

Dalla Pria et al. ‘965 discloses the invention as claimed, except for particularly disclosing wherein the rim, inner surface, and outer surface are all a singular piece with no modularity.
Paragraph [0028] of the PG Pub of the instant application states “In this embodiment, the bearing surface 12, outer surface 14, and rim 18 are all made of a singular piece. In other embodiments, these pieces may be modular and locked together” (emphasis added). Therefore, Applicant’s own admission establishes the structural features of the liner will work the same (or equally) either as “a singular piece with no modularity” or as having modularity. A person having ordinary skill in the art will be left with the choice of constructing the liner of Dalla Pria et al. ‘965 wherein the rim, inner surface, and outer surface are all a singular piece with no modularity, since constructing a formerly piece with modularity to a “singular piece with no modularity” involves only routine skill in the art. Such modification will simplify the manufacturing of the liner.
Further, looking to Applicant’s specification, there is no criticality in “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the liner of Dalla Pria et al. ‘965 “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity” because Applicant has not disclosed that “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a piece with modularity (as noted in Applicant’s paragraph [0028]), because it would have equally permitted eliminating or reducing the occurrence of a cross-locked taper junction between the liner and the acetabular shell.  
Regarding claim 2 and claim 19, wherein the composite-curved section includes a radial portion and a tangential portion (see FIRST and ALTERNATIVE interpretations above). Notice, “a radial portion” is broadly interpreted as (i) a “portion” having a radius and/or (ii) a “portion” radially extending from longitudinal axis of the “a liner”. Therefore, “a radial portion” can be “a tangential portion”, and “a tangential portion” can be “a radial portion”.  

Regarding claim 4, wherein the tangential portion is a straight line (both of the FIRST and ALTERNATIVE interpretations, above, show a straight line as part of the “a composite-curved section”). Notice, the metes and bounds of said “a tangential portion” are not defined in the claim language. Therefore, the “portion” could be arbitrarily assigned to be the tangent itself, and therefore straight. 
Regarding claim 5, wherein the tangential portion extends from the radial portion at a second transition point (see FIRST and ALTERNATIVE interpretations above). Notice, the metes and bounds of said “a tangential portion” are not defined in the claim language. Therefore, the “portion” could be arbitrarily assigned to be the tangent itself, and therefore straight. Further notice, “a radial portion” is broadly interpreted as (i) a “portion” having a radius and/or (ii) a “portion” radially extending from longitudinal axis of the “a liner”. Therefore, “a radial portion” can be “a tangential portion”, and “a tangential portion” can be “a radial portion”.   
Regarding claim 6, wherein the tangential portion is tangential to the radial portion at the second transition point (see FIRST and ALTERNATIVE interpretations above).  
Regarding claim 7 and claim 17, wherein the dome section extends from the tangential portion at a third transition point (see FIRST and ALTERNATIVE interpretations above).  
Regarding claim 8 and claim 18, wherein the tangential portion is tangential to the dome section at the third transition point (see FIRST and ALTERNATIVE interpretations above).  
.

Response to Arguments
7.	Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
Paragraph [0028] of the PG Pub of the instant application states “In this embodiment, the bearing surface 12, outer surface 14, and rim 18 are all made of a singular piece. In other embodiments, these pieces may be modular and locked together” (emphasis added). Therefore, Applicant’s own admission establishes the structural features of the liner will work the same (or equally) either as “a singular piece with no modularity” or as having modularity. A person having ordinary skill in the art will be left with the choice of constructing the liner of Dalla Pria et al. ‘965 wherein the rim, inner surface, and outer surface are all a singular piece with no modularity, since constructing a formerly piece with modularity to a “singular piece with no modularity” involves only routine skill in the art. Such modification will simplify the manufacturing of the liner.
Further, looking to Applicant’s specification, there is no criticality in “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the liner of Dalla Pria et al. ‘965 “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity” because Applicant has not disclosed that “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a piece with modularity (as noted in Applicant’s paragraph [0028]), because it would have equally permitted eliminating or reducing the occurrence of a cross-locked taper junction between the liner and the acetabular shell. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774